DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-7 are currently canceled.
Claims 1 and 10 are currently amended.
Claim 11 is new.

The new title is accepted.

Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive.  Applicant argues: 
“None of Kaneda, Mizuguchi, and Azami disclose, teach or suggest displaying a recognized type of a printing description file.  FIGS. 9A to 91 of Kaneda show that a file name is displayed. 7Application No. 16/586,450 Docket No.: 0458.1504
None of the cited documents, however, disclose that a type (language) of a file such as "PRESCRIBE" is intentionally and clearly displayed.  The apparatus disclosed in Mizuguchi merely gives an alert if a process takes a longer time. This apparatus displays no other information than the alert (S640 in FIG. 7). ”

However, this is incorrect.  Mizuguchi in Fig. 4 discloses the display in a table as found there in the first column under “Format” 412, a recognized type of printing description file:  “Postscript”.  For those of ordinary skill in the art, “Postscript” is a well-known type of printing description file.  Thus the Applicant’s argument is not found persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2013/0088736 to Kaneda and further in view of US PG Pub 2015/0363146 to Mizuguchi et al. and further in view of US PG Pub 2020/0057796 to Deiparine.


Regarding claim 1. Kaneda discloses an information processing apparatus (Abstract), comprising: 
a display which performs displaying (Fig. 2, Operation Unit 211, FIGS. 9A to 9I, UI operation screens); 
an input device which accepts input operation (Fig. 2, Operation Unit 211, print button 742, FIGS. 9A to 9I, UI operation screens); and 
a processor (Fig. 2, CPU 201) which, when the input device accepts specification of a storage destination (“Screens 710 to 740 in FIGS. 9A to 9D correspond to file selection at this time. In step S502, the image forming apparatus 101 accepts pressing of a print button 742 from the user via the file selection screen 740”, paragraph 43), 
analyzes a printing description file stored at the storage destination for a number of sheets required for printing the printing description file (“In step S510, the print job control unit 304 inquires the total page count of the PDF file, of the index analysis unit 308 of the PDL analysis unit 307.”, paragraph 48), 
wherein the printing description file contains data temporarily stored at the storage destination before being transmitted to an image forming apparatus (“The network I/F 204 receives PDL data from the information processing apparatuses 102 to 104 via the network 100, and stores them in the HDD 206”, paragraph 26), is used in printing by the image forming apparatus (Fig. 2, printer engine 212, “The printer image processing unit 209 performs resolution conversion and correction processing corresponding to the printer engine 212 for an image file generated by the RIP 208. The engine I/F 210 is a communication I/F for controlling a printer engine 212 by an engine control unit 314 via the engine I/F 210”, paragraph 27), and 
contains data which is generated by converting a file and which describes printing content using commands (PDF (Portable Document Format) data), and when the printing description file is analyzed (“In step S510, the print job control unit 304 inquires the total page count of the PDF file, of the index analysis unit 308 of the PDL analysis unit 307”, paragraph 48), 

Kaneda does not disclose where the processor recognizes a type of the printing description file, makes the display display the recognized type of the printing description file, recognizes a number of print copies in the printing description file, makes the display display the recognized number of print copies in the printing 3Application No. 16/586,450Docket No.: 0458.1504 description file, recognizes whether printing of the printing description file is simplex printing or duplex printing, and makes the display display whether printing of the printing description file is simplex printing or duplex printing.  
However Mizuguchi in the same area of extraction of print features from print description files discloses where the processor (Fig. 1, information processing apparatus 100) recognizes a type of the printing description file (Fig. 4, Format 412, Postscript), and recognizes whether printing of the printing description file is simplex printing or duplex printing (Fig. 4, Duplex/Simplex 434).
Therefore it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneda’s print 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneda’s print processing for a PDL data format by the teaching of Mizuguchi because of the following reasons: (a) operation is performed even if the printing operation of the user fails to fully match the standard printing operation, (paragraph 151, Mizuguchi); and (b) consumption of the resources of the image forming apparatus can be suppressed as taught by Kaneda at paragraph 78.

Kaneda and Mizuguchi do not disclose wherein the display displays information (such as the a type of the printing description file or whether printing of the printing description file is simplex printing or duplex printing as otherwise provided for by citation above).  However, Deiparine in the same area of extraction and processing of print features, discloses wherein the display displays information (“processing portion 201 makes the display 203 display various kinds of information”, paragraph 31).  It is well known by those of ordinary skill in the art that any information which a processor may extract can be displayed on a display and is seen by them as but combining prior art elements according to known methods to yield predictable results and further they would have recognized that the results of the combination were predictable, as to display data by a display is well a known technique so as to predictably provide a user that information in a convenient manner. and the results of that simple substitution would have been predictable as substitution of one known job parameter element (copies) for another job parameter element (simplex) to obtain predictable results, and thus obvious under KSR and MPEP §§ 2141 & 2143.

Regarding claim 8. Kaneda discloses wherein the processor converts the file for which a print instruction was entered to generate the printing description file (Fig. 2, printer engine 212, “The printer image processing unit 209 performs resolution conversion and correction processing corresponding to the printer engine 212 for an image file generated by the RIP 208”, paragraph 27).Regarding claim 9. Kaneda discloses wherein when the plurality of printing description (Fig. 9G and 9I GUI screens when selected by the Operator accomplish this).Regarding claim 10. Kaneda discloses a method of controlling an information processing apparatus (Abstract) comprising: 
upon accepting specification of a storage destination (“Screens 710 to 740 in FIGS. 9A to 9D correspond to file selection at this time. In step S502, the image forming apparatus 101 accepts pressing of a print button 742 from the user via the file selection screen 740”, paragraph 43), analyzing a printing description file (“In step S510, the print job control unit 304 inquires the total page count of the PDF file, of the index analysis unit 308 of the PDL analysis unit 307.”, paragraph 48) stored at the storage destination (“The network I/F 204 receives PDL data from the information processing apparatuses 102 to 104 via the network 100, and stores them in the HDD 206”, paragraph 26), 
displaying a number of sheets required for printing the printing description file based on analysis results (Fig. 9I, “In step S510, the print job control unit 304 inquires the total page count of the PDF file, of the index analysis unit 308 of the PDL analysis unit 307.”, paragraph 48), the printing description file containing data stored temporarily at the storage destination before being transmitted to an image forming apparatus (“The network I/F 204 receives PDL data from the information processing apparatuses 102 to 104 via the network 100, and stores them in the HDD 206”, paragraph 26, “The engine I/F 210 is a communication I/F for controlling a printer engine 212 by an engine control unit 314 via the engine I/F 210”, paragraph 27), 
using the printing description file in printing by the image forming apparatus (Fig. 2, printer engine 212, “The printer image processing unit 209 performs resolution conversion and correction processing corresponding to the printer engine 212 for an image file generated by the RIP 208. The engine I/F 210 is a communication I/F for controlling a printer engine 212 by an engine control unit 314 via the engine I/F 210”, paragraph 27), 
the printing description file containing data which is generated by converting a file and which describes printing content using a command (PDF (Portable Document Format) data),
Kaneda does not disclose where recognizing a type of the printing description file, displaying, on the display, the recognized type of the printing description file, recognizing a number of print copies in the printing description file, displaying, on the display, the recognized number of print copies in the printing description file, recognizing whether printing of the printing description file is simplex printing or duplex printing, and displaying, on the display, whether printing of the printing description file is simplex printing or duplex printing.  
However Mizuguchi in the same area of extraction of print features from print description files discloses recognizing a type of the printing description file (Fig. 4, Format 412, Postscript), and recognizing whether printing of the printing description file is simplex printing or duplex printing (Fig. 4, Duplex/Simplex 434).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneda’s print processing for a PDL data format by the teaching of Mizuguchi because of the following reasons: (a) operation is performed even if the printing operation of the user fails to fully match the standard printing operation, (paragraph 151, Mizuguchi); and (b) consumption of the resources of the image forming apparatus can be suppressed as taught by Kaneda at paragraph 78.

Kaneda and Mizuguchi do not disclose displaying on the display information (such as the a type of the printing description file or whether printing of the printing description file is simplex printing or duplex printing as otherwise provided for by citation above).  However, Deiparine in the same area of extraction and processing of print features, discloses wherein the display displays information (“processing portion 201 makes the display 203 display various kinds of information”, paragraph 31).  It is well known by those of ordinary skill in the art that any information which a processor may extract can be displayed on a display and is seen by them as but combining prior art elements according to known methods to yield predictable results and further they would have recognized that the results of the combination were predictable, as to MPEP §§ 2141 & 2143.



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda, Mizuguchi, and Deiparine as applied to claim 1 above, and further in view of US PG Pub 2002/0140958 to Lester.

Regarding claim 11. Kaneda, Mizuguchi, and Deiparine do not disclose wherein when a description in a selected row indicates an end of a file, the processor judges that analysis is complete up to a last row in the file.  However, end of a file indication (EOD) in a print description file (PDF) is well known to those of ordinary skill in the art.  Evidence of this as known to those of ordinary skill in the art is provided by Lester at paragraph 44 with “the PostScript interpreter determines if the end of the file is encountered. If the end of file is not encountered, the interpreter returns to block 504, where an additional command from the PDF file is interpreted”. 
Threfore it would have been obvious to combine the teachings of Lester (from the same area of print description file analysis), to that of Kaneda, Mizuguchi, and Deiparine, because one of ordinary skill in the art would have recognized that applying the known technique of end of a file indication (EOD) command would yield the predictable result that a processor judges that the analysis of a file is complete, and result in an improved system thereby.  Such PDF commands are well known in the art and thus to employ them is obvious for those of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672